Citation Nr: 1401552	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-31 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sickle cell anemia.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2, 1980 to February 10, 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 Rating Decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The March 2011 Rating Decision denied the Veteran's claim for service connection for sickle cell anemia and the RO reaffirmed this decision in another March 2011 Rating Decision, after reviewing additional evidence it had received.  In July 2011, the Veteran filed a Notice of Disagreement.  The RO then issued the Veteran a Statement of the Case in September 2012.  The Veteran filed a substantive appeal, Form 9, in November 2012.  The appeal was certified to the Board in November 2012.  

Thereafter, the RO forwarded additional evidence from the Veteran to the Board in November 2013, after the appeal had been certified to the Board.  The evidence received further corroborated that the Veteran has a current diagnosis of sickle cell anemia.  The Board recognizes that the RO did not get an opportunity to adjudicate the claim with the consideration of this evidence and the Veteran did not formally waive that right, either.  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted without a waiver must be referred to the RO.  The regulation specifically states that "[e]vidence is not pertinent if it does not relate to or have bearing on the appellate issue or issues."  In this case, the Board finds that the additional evidence shows that the Veteran has a current diagnosis of sickle cell anemia.  As the information received was already part of the record, this additional evidence is cumulative and redundant of the previous evidence of record and is therefore not pertinent to the claim on appeal.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents contained therein are either duplicative or not relevant to the issues on appeal.


FINDING OF FACT

There is no credible evidence that the Veteran had manifestations of sickle cell anemia or an injury during service. 



CONCLUSION OF LAW

Sickle cell anemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a January 2011 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The January 2011 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2011 Rating Decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the January 2011 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, private treatment records, and the Veteran's statements.  

The Board recognizes that the Veteran has not been afforded a VA examination in this case.  However, the record does not contain credible evidence of in-service manifestations of sickle cell anemia or an in-service injury or evidence of an indication that the Veteran's sickle cell anemia is otherwise etiologically related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran initially alleged in his October 2010 claim that he had been exposed to mustard gas.  The Veteran's service personnel and service treatment records were obtained and do not indicate mustard gas exposure.  The VA also requested additional development of this issue from the Veteran.  He did not, however, provide any additional assistance or information and therefore, VA is unable to obtain competent and credible evidence of his contention.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street."  If a claimant desires help with a claim, he must cooperate with VA's efforts to assist him).  Thereafter, the Veteran suggested that the "extreme exercise" he underwent in service aggravated his sickle cell anemia.  See November 2012 VA Form 9.  As discussed in detail below, to the extent the Veteran's statement can be construed as an assertion that he experienced manifestations of sickle cell anemia in service, the Board finds this statement is not credible.  To the extent the Veteran's statement can be construed as an assertion that "extreme exercise" triggered the onset of sickle cell anemia, the Board finds this statement is not credible and it is speculative and conclusory.  Therefore, the statement does not meet the low threshold of an "indication" that such disorder has a causal connection or association with service, and is therefore insufficient to trigger the duty to get an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  In consideration of the foregoing, the Board finds that the evidence warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Board also finds that no additional RO action to further develop the record in connection with the claim prior to appellate consideration is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  Temporary flare-ups will not be considered to be an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  

Congenital and developmental defects, however, are not diseases or injuries and, therefore, not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9. Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).  The VA General Counsel explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital "diseases" may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. 

A congenital or developmental "defect," on the other hand, because § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

The presumption of soundness states that, upon entering service, an individual will be presumed sound, except as to defects, infirmities, or disorders noted at entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service and was not aggravated by such service.  See 38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. §§ 3.304, 3.306.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), however, the United States Court of Appeals for Veterans Claims (Court) held that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service.  In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  It thus appears that service connection may be established for a congenital "disease" by finding that it was incurred in service.

The Veteran contends that he is entitled to service connection for sickle cell anemia. 

Service treatment records do not indicate that the Veteran had any symptoms or manifestations of sickle cell anemia during service.  In his September 1980 pre-induction examination, the Veteran reported that he was in "good health" and did not cite to any health problems when asked about his medical history.   The medical examiner did not note any disqualifying defects or communicable diseases at that time.  There is no discharge examination of record.  

Included with his October 2010 claim for service connection, the Veteran reported that he incurred his sickle cell anemia on December 9, 1956, which the Board notes is the Veteran's date of birth.  The Veteran submitted a statement with his November 2012 Form 9 substantive appeal.  In it, he discussed his sickle cell anemia, and he stated that the physicians in the military missed the diagnosis of his condition prior to service.  He additionally asserted that his "body was[n't] able to take the extreme exercise" while in service.  He contended that a proper diagnosis would have resulted in a rejection from the service.  

Service personnel records indicate that the Veteran was discharged for a "lack of motivation."  In the documents regarding his discharge, the Veteran was described as having a "quitter['s] attitude in [physical training]."  Physical training was listed among the Veteran's "weak areas."  The records do not make any mention of the Veteran's sickle cell anemia interfering with his participation in training.  Instead, all of the notations regarding the Veteran's discharge describe him as unwilling to participate in physical training, among other things.

Post-service private treatment records dated in March 1995 show a diagnosis of sickle cell anemia, and records dated in May 2008 and August 2009 note a history of sickle cell anemia.  However, those records fail to show that the Veteran's sickle cell anemia is related to active service. 

The first element of service connection is met, as the evidence of record reflects that the Veteran has a current diagnosis of sickle cell anemia.  

The second element of service connection requires evidence of an in-service event, injury or occurrence of the claimed disease or disorder.  The Board recognizes that there is no medical opinion determining whether the Veteran's sickle cell anemia is a congenital disorder, and if so, whether such disorder is a "defect" or "disease" for purposes of service connection.  Regardless of whether the Veteran's sickle cell anemia would be characterized as a "disease" or a "defect", there is no basis to grant service connection, and further remand to obtain an opinion as to the nature of the Veteran's sickle cell anemia is not necessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

To that end, the Board observes that there is nothing in the service personnel records, service treatment records, and post-service private treatment records that show that the Veteran had manifestations of sickle cell anemia during service or an in-service injury or that the Veteran's sickle cell anemia is otherwise etiologically related to service. There is also no credible lay evidence of record that shows that the Veteran had manifestations of sickle cell anemia or an in-service injury during service.  The Board notes that the Veteran has stated that his body could not handle the physical training required during service.  However, service personnel records indicate that the Veteran did not perform well in physical training because he exhibited lack of motivation.  Service personnel records specifically indicate that the Veteran was discharged on account of "lack of motivation" that rendered the Veteran "unsuitable for further military service."  Thus, service personnel records do not show that the Veteran was discharged from service on account of physical disability.  The Board finds that service records contemporaneous to the Veteran's service are more probative than statements made by the Veteran decades after the fact.  Thus, the Board finds that there is no credible evidence that the Veteran suffered from manifestations of sickle cell anemia or an injury during service.  Crucially, as there is no objective evidence or credible lay evidence of manifestations of sickle cell anemia or an injury during service, there can be no finding that the Veteran's sickle cell anemia is a congenital defect that was subject to a superimposed injury resulting in additional disability (in-service aggravation), or that it is a congenital disease that manifested some symptoms prior to service but progressed during service at a greater rate than normally expected (in-service aggravation) or manifested no symptoms prior to service but then first manifested symptoms during service (in-service incurrence), or that it is not a congenital disorder but is otherwise etiologically related to service (direct service connection).   

Also, as noted above, the Board observes that the Veteran indicated on his October 2010 claim that he was exposed to mustard gas.  The Veteran did not explicitly state that he believed his alleged mustard gas exposure was an alternative theory of entitlement for service connection.  However, as explained above, the RO attempted to develop that theory through communication with the Veteran, and he did not respond or otherwise assist in the development of that issue.  The Veteran's service personnel and service treatment records do not indicate that the Veteran was exposed to mustard gas.  As such, there is no objective evidence or credible lay evidence that the Veteran was exposed to mustard gas much less nexus evidence that mustard gas caused or aggravated his sickle cell anemia, and so the Veteran's claim cannot be granted on that theory.

Under these circumstances, the Board finds that the claim for service connection for sickle cell anemia must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56(1990).


ORDER

Entitlement to service connection for sickle cell anemia is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


